I concur except with reference to the holding that:
"The petition to disorganize must be signed by a majority of persons constituting both classes, because each person, belonging to either class, possesses the qualifications to have signed a petition for organization of the district. It requires more than half of those comprising both classes to constitute a majority."
With that holding, I am unable to agree. I do not so understand the statute on disorganization. In all other respects I agree with the opinion of the Chief Justice.
Budge, J., concurs. *Page 126